Exhibit 10.3

 

EXECUTION VERSION

 

 

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

THOMPSON CREEK METALS COMPANY INC.

 

and certain of its Subsidiaries

 

in favor of

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

Dated as of December 10, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

4

1.1

Definitions

4

1.2

Other Definitional Provisions

8

 

 

 

SECTION 2.

GUARANTEE

9

2.1

Guarantee

9

2.2

Right of Contribution

9

2.3

No Subrogation

10

2.4

Amendments, etc. with respect to the Borrower Obligations

10

2.5

Guarantee Absolute and Unconditional

10

2.6

Reinstatement

11

2.7

Payments

11

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

11

3.1

Grant of Security

11

3.2

Exception Respecting Trade-marks

13

3.3

Attachment of Security Interest

13

3.4

Liability for Deficiency

13

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

13

4.1

Title; No Other Liens

13

4.2

Perfection Certificate

13

4.3

Perfected First Priority Liens

14

4.4

Jurisdiction of Organization; Chief Executive Office

14

4.5

Inventory and Equipment

14

4.6

Pledged Collateral

14

4.7

Receivables

15

4.8

Contracts

15

4.9

Intellectual Property

16

 

 

 

SECTION 5.

COVENANTS

16

5.1

Delivery of Instruments, Certificated Securities, Chattel Paper and Documents of
Title

17

5.2

Pledged Collateral: Certificated Securities

17

5.3

Pledged Collateral: Uncertificated Securities and Security Entitlements

17

5.4

Pledged Collateral: General

17

5.5

Maintenance of Insurance

19

5.6

Maintenance of Perfected Security Interest; Further Documentation

19

5.7

Changes in Name, etc.

20

5.8

Notices

20

5.9

Receivables

20

5.10

Contracts

21

5.11

Intellectual Property

21

5.12

Intercompany Notes

22

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

22

6.1

Certain Matters Relating to Receivables

22

 

i

--------------------------------------------------------------------------------


 

6.2

Communications with Obligors; Grantors Remain Liable

23

6.3

Pledged Collateral

23

6.4

Proceeds to be Turned Over To Administrative Agent

24

6.5

Application of Proceeds

24

6.6

PPSA and Other Remedies

25

6.7

Registration Rights

25

6.8

Appointment of Receiver

26

6.9

Subordination

27

6.10

Deficiency

27

 

 

 

SECTION 7.

THE ADMINISTRATIVE AGENT

27

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

27

7.2

Duty of Administrative Agent

29

7.3

Execution of Financing Statements

29

7.4

Authority of Administrative Agent

29

 

 

 

SECTION 8.

MISCELLANEOUS

29

8.1

Amendments in Writing

29

8.2

Notices

29

8.3

No Waiver by Course of Conduct; Cumulative Remedies

30

8.4

Enforcement Expenses; Indemnification

30

8.5

Successors and Assigns

30

8.6

Set-Off

30

8.7

Counterparts

31

8.8

Severability

31

8.9

Section Headings

31

8.10

Integration

31

8.11

GOVERNING LAW

31

8.12

Submission To Jurisdiction; Waivers

31

8.13

Acknowledgements

31

8.14

Additional Grantors

32

8.15

Releases

32

8.16

WAIVER OF JURY TRIAL

32

 

EXHIBITS

 

 

 

 

 

Exhibit I

Form of Perfection Certificate

 

Exhibit II

Form of Copyright Security Agreement

 

Exhibit III

Form of Patent Security Agreement

 

Exhibit IV

Form of Trade-mark Security Agreement

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1

Notice Addresses

 

Schedule 2

Investment Property

 

Schedule 3

Perfection Matters

 

Schedule 4

Jurisdictions of Organization and Chief Executive Offices

 

Schedule 5

Inventory and Equipment Locations

 

Schedule 6

Intellectual Property

 

 

ii

--------------------------------------------------------------------------------


 

Schedule 7

Material Contracts

 

Schedule 8

Material Vehicles

 

 

iii

--------------------------------------------------------------------------------


 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

CANADIAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 10, 2010, made
by each of the signatories hereto (other than the Borrower (as defined below)
and, together with any other entity that may become a party hereto as provided
herein, the “Grantors”), in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of December 10, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Thompson Creek Metals Company Inc.(the “Borrower”), the Lenders and the
Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Extensions of Credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the Extensions of Credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the Extensions of Credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Extensions of Credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1.           DEFINED TERMS

 

1.1           Definitions.  (a)   Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
PPSA:  Accession, Account, Chattel Paper, Document of Title, Equipment,
Goods, Intangible, Instrument, Inventory, Investment Property, Money, financing
statement and financing change statement.  In this Agreement, the following
terms have the meanings given to them in the STA: “Certificated Security”,
“Entitlement Holder”, “Entitlement Order”, “Financial Asset”, “Issuer”,
“Security”, “Securities Account”, “Securities Intermediary”, “Security
Entitlement” and “Uncertificated Security”.

 

(b)           The following terms shall have the following meanings:

 

4

--------------------------------------------------------------------------------


 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Specified Swap
Agreement or Specified Cash Management Agreement, any (i) Affiliate of any
Lender or (ii) Person who was a Lender at the time such Person entered into such
Specified Swap Agreement or Specified Cash Management Agreement (but only with
respect to obligations and liabilities arising under any Specified Swap
Agreement or any Specified Cash Management Agreement that is in effect as of the
date on which such Person ceased to be a Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement, the other Loan Documents, any Letter of Credit, any
Specified Swap Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all reasonable fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Contracts”:  with respect to any Grantor, any contracts or other written
agreements of such Grantor, as the same may be amended, supplemented or
otherwise modified from time to time, including, without limitation, (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to damages arising
thereunder and (iii) all rights of any Grantor to perform and to exercise all
remedies thereunder.

 

“Control” means, with respect to a specified form of Investment Property,
“control” as defined in Sections 23 through 26 of the STA as applicable to such
form of Investment Property.

 

“Copyrights”:  means, with respect to any Grantor, all of such Grantor’s right,
title and interest, now or hereinafter acquired, in and to the following (i) all
copyrights, copyright registrations and copyright applications, in each case
arising under the laws of Canada, any other country or any political subdivision
thereof, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 6), (ii) the right to
obtain all renewals thereof, and (iii) all rights corresponding to any of the
foregoing throughout the world.

 

“Deposit Account”:  means any demand, time, savings, passbook or like account
maintained with a depositary institution.

 

“Designs” means, with respect to any Person, all of such Person’s right, title
and interest in and to the following: (i) all industrial designs and intangibles
of like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith,

 

5

--------------------------------------------------------------------------------


 

including all registrations, recordings and applications in the Canadian
Industrial Design Office or in any similar office or agency in any other country
or any political subdivision thereof, and (ii) all reissues, extensions or
renewals thereof.

 

Equity Interests” means shares of capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interests, beneficial
interests in a trust or other equity ownership interests in a Person of whatever
nature and rights, warrants or options to acquire any of the foregoing.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor to the Administrative Agent or any Lender (or, in
the case of any Specified Swap Agreement or Specified Cash Management Agreement,
any (i) Affiliate of any Lender or (ii) Person who was a Lender at the time such
Person entered into such Specified Swap Agreement or Specified Cash Management
Agreement (but only with respect to obligations and liabilities arising under
any Specified Swap Agreement or any Specified Cash Management Agreement that is
in effect as of the date on which such Person ceased to be a Lender) which may
arise under or in connection with this Agreement (including, without limitation,
Section 2) or any other Loan Document, any Specified Swap Agreement or any
Specified Cash Management Agreement to which such Guarantor is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all reasonable fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of this Agreement or any other Loan Document).

 

“Guarantors”:  the collective reference to (i) each Grantor (other than the
Borrower) and (ii) the Borrower (only with respect to all obligations and
liabilities of the other Loan Parties which may arise under or in connection
with any Specified Swap Agreement or any Specified Cash Management Agreement, in
each case, to the extent constituting Obligations).

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under Canadian,
multinational or foreign laws or otherwise, including, without limitation, the
Copyrights, the Patents, the Trade-marks, the Designs, the Licenses, trade
secrets and customer lists and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.

 

“Investment Property Control Agreement” means (i) with respect to any
Uncertificated Securities included in the Collateral, an agreement between the
issuer of such Uncertificated Securities and another Person whereby such issuer
agrees to comply with instructions that are originated by such Person in respect
of such Uncertificated Securities, without the further consent of the Grantor;
and (ii) with respect to any Security Entitlements in respect of Financial
Assets included in the Collateral, an agreement between the Securities
Intermediary in respect of such Security Entitlements and another Person
pursuant to which such Securities Intermediary agrees to comply with any
Entitlement Orders with respect to such Security Entitlements that are
originated by such Person, without the further consent of the Grantor.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest now or hereafter acquired in and to (a) any and all licensing
agreements or similar arrangements in and to

 

6

--------------------------------------------------------------------------------


 

its Patents, Designs, Copyrights, or Trade-marks, (b) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future breaches thereof, and (c) all rights to sue for past, present, and
future breaches thereof.

 

Material Contracts”: with respect to any Grantor, any contract or other written
agreement listed in Schedule 7.

 

“Material Vehicles”: each Vehicle with an individual book value in excess of
$100,000.

 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  means, with respect to any Person, all of such Person’s right, title
and interest now owned or hereafter acquired in and to (i) any and all issued
patents and patent applications, (ii) all reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof and all goodwill
associated therewith, including, without limitation, any of the foregoing
referred to in Schedule 6, and (iii) all rights corresponding to any of the
foregoing throughout the world.

 

“Perfection Certificate”: a certificate substantially in the form of Exhibit I
hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

 

“Pledged Collateral” means the Pledged Notes and the Pledged Stock.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor (other than promissory notes
having an original principal balance of less than $1,000,000, promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business and Intercompany Notes).

 

“Pledged Stock”:  means, with respect to any Grantor (i) the shares of Capital
Stock listed on Schedule 2, together with any other shares, stock certificates,
options, interests or rights of any nature whatsoever, including, without
limitation any Equity Interests in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, any Grantor while this Agreement
is in effect; (ii) any other Equity Interests now owned or obtained in the
future by such Grantor and (iii) the certificates representing all such Equity
Interests.

 

“PPSA” means the Personal Property Security Act (British Columbia), including
the regulations thereto, provided that, if perfection or the effect of
perfection or non-perfection or the priority of any Lien created hereunder on
the Collateral is governed by the personal property security legislation or
other applicable legislation with respect to personal property security as in
effect in a jurisdiction other than British Columbia, “PPSA” means the Personal
Property Security Act or such other applicable legislation as in effect from
time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

 

“Proceeds”:  all “proceeds” as such term is defined in the PPSA, and, in any
event, shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

 

7

--------------------------------------------------------------------------------


 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

 

“Securities Act” means the Securities Act (British Columbia), including the
regulations thereto or equivalent legislation of any other relevant
jurisdiction.

 

“Securities Intermediary’s Jurisdiction” means, with respect to any Securities
Intermediary holding any Securities Account included in or relating to any
Pledged Collateral, its jurisdiction as determined under Section 45(2) of the
STA.

 

“Serial Numbered Goods” has the meaning given to it in the Personal Property
Security Regulation made under the PPSA, including without limitation the Goods
listed on Schedule 8.

 

“STA” means the Securities Transfer Act (British Columbia), including the
regulations thereto, provided that, to the extent that perfection or the effect
of perfection or non-perfection or the priority of any Lien created hereunder on
Collateral that is Investment Property is governed by the laws in effect in any
province or territory of Canada other than British Columbia in which there is in
force legislation substantially the same as the Securities Transfer Act, 2007
(British Columbia) (an “Other STA Province”), then “STA” shall mean such other
legislation as in effect from time to time in such Other STA Province for
purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA; and to the extent that such perfection or the effect of
perfection or non-perfection or the priority of any Lien created hereunder on
the Collateral is governed by the laws of a jurisdiction other than British
Columbia or an Other STA Province, then references herein to the STA shall be
disregarded except for the terms “Certificated Security” and “Uncertificated
Security”, which shall have the meanings herein as defined in the Securities
Transfer Act, 2007 (British Columbia) regardless of whether the STA is in force
in the applicable jurisdiction.

 

“Trade-marks”:  means, with respect to any Person, all of such Person’s right,
title and interest, now owned or hereafter acquired, in and to the following:
(i) all trade-marks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos and other
source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith,  and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, (ii) the right to obtain all renewals thereof, and
(iii) all rights corresponding to any of the foregoing throughout the world.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title under the law of any
province or territory and, in any event including, without limitation, the
Material Vehicles listed on Schedule 8 and all tires and other appurtenances to
any of the foregoing.

 

1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

8

--------------------------------------------------------------------------------


 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

SECTION 2.           GUARANTEE

 

2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal, provincial and territorial laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 

(c)           Each Guarantor agrees that the Borrower Obligations (other than
such obligations under Sections 2.17, 2.18, 2.19 and 10.5 of the Credit
Agreement that are not then due and payable and demanded) may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding (unless
the outstanding amount of the L/C Obligations related thereto has been cash
collateralized in an amount and manner satisfactory to the relevant Issuing
Lender) and the Commitments shall be terminated, notwithstanding that from time
to time during the term of the Credit Agreement the Borrower may be free from
any Borrower Obligations.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full (other than such obligations under Sections 2.17, 2.18, 2.19 and 10.5 of
the Credit Agreement that are not then due and payable and demanded), no Letter
of Credit shall be outstanding (unless the outstanding amount of the L/C
Obligations related thereto has been cash collateralized in an amount and manner
satisfactory to the relevant Issuing Lender) and the Commitments are terminated.

 

2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not

 

9

--------------------------------------------------------------------------------


 

paid its proportionate share of such payment.  Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3.  The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent and the Lenders
for the full amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrower on
account of the Borrower Obligations are paid in full (other than such
obligations under Sections 2.17, 2.18, 2.19 and 10.5 of the Credit Agreement
that are not then due and payable and demanded), no Letter of Credit shall be
outstanding (unless the outstanding amount of the L/C Obligations related
thereto has been cash collateralized in an amount and manner satisfactory to the
relevant Issuing Lender) and the Commitments are terminated.  If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full (other
than such obligations under Sections 2.17, 2.18, 2.19 and 10.5 of the Credit
Agreement that are not then due and payable and demanded), such amount shall be
held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4           Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with their respective terms, and
any collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Borrower Obligations
may be sold, exchanged, waived, surrendered or released.  Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other

 

10

--------------------------------------------------------------------------------


 

hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.  To the extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. 
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

 

SECTION 3.           GRANT OF SECURITY INTEREST

 

3.1           Grant of Security.

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in all of its right, title and interest in
and to all of its present and after acquired personal property, including,
without limitation, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

11

--------------------------------------------------------------------------------


 

(a)           all Accounts;

 

(b)           all Chattel Paper;

 

(c)           all Contracts;

 

(d)           all Deposit Accounts;

 

(e)           all Documents of Title (other than title documents with respect to
Vehicles);

 

(f)            all Equipment;

 

(g)           all fixtures;

 

(h)           all Goods

 

(i)            all Intangibles;

 

(j)            all Instruments;

 

(k)           all Intellectual Property;

 

(l)            all Inventory;

 

(m)          all Investment Property;

 

(n)           all Money;

 

(o)           all Receivables;

 

(p)           all Pledged Collateral

 

(q)           all other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);

 

(r)            all books and records pertaining to the Collateral; and

 

(s)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest
(i) is prohibited by any Requirements of Law of a Governmental Authority,
(ii) requires a consent not obtained of any Governmental Authority pursuant to
such Requirement of Law, (iii) is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property or, in the case of any Investment
Property, Pledged Stock or Pledged Note, any applicable shareholder or similar
agreement, except to the extent that the term in such contract, license,
agreement, instrument, or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is

 

12

--------------------------------------------------------------------------------


 

ineffective under applicable law, (iv) relates to Equipment owned by any Grantor
that is subject to a purchase money security interest or a capital lease which
is permitted by the Credit Agreement if the contract or other agreement in which
such security interest is granted (or in the documentation providing for such
capital lease) prohibits or requires the consent of any Person as a condition to
the creation of any other Lien on such Equipment, or (v) is in proceeds and
products of any and all of the assets described in clauses (i) through
(iv) above only to the extent that such proceeds and products would constitute
property or assets of the type described in clauses (i) through (iv).

 

3.2           Exception Respecting Trade-marks. Notwithstanding anything in
Section 3.1 to the contrary, any Grantors’ grant of security in Trade-marks (as
defined in the Trade-marks Act (Canada)) under this Agreement shall be limited
to a grant by such Grantor of a security interest in all of the Grantors’ right,
title and interest in such Trade-marks.

 

3.3           Attachment of Security Interest. The Grantors and the Secured
Parties hereby acknowledge that (a) value has been given; (b) each Grantor has
rights in the Collateral in which it has granted a security interest; (c) this
Agreement constitutes a security agreement as that term is defined in the PPSA;
and (d) the security interest attaches upon the execution of this Agreement (or
in the case of any after-acquired property, at the time of acquisition thereof).

 

3.4           Liability for Deficiency. If the Collateral is realized upon and
such Collateral or the proceeds of such Collateral is not sufficient to satisfy
all the Grantor’s Obligations, the Grantors acknowledge and agree that, subject
to the provisions of the PPSA and the provisions of the Credit Agreement, the
Grantors shall continue to be liable for any of the Grantor’s Obligations
remaining outstanding and the Administrative Agent shall be entitled to pursue
full payment thereof.

 

SECTION 4.           REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Extensions of
Credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

4.1           Title; No Other Liens.  Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others.  No
financing statement, financing change statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Credit Agreement.  For the avoidance of
doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses to third parties to use Intellectual Property owned or
developed by a Grantor.  For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property.  Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

 

4.2           Perfection Certificate.  The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete as of
the Closing Date.

 

13

--------------------------------------------------------------------------------


 

4.3           Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) constitute valid perfected security interests in
all of the Collateral in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor subject, for the following Collateral, to the occurrence of
the following:  (i) in the case of all Collateral in which a security interest
may be perfected by filing a financing statement under the PPSA or the Person
Property Security Act (Yukon), as applicable, the completion of the filings and
other actions specified on Schedule 3, (ii) in the case of all Copyrights,
Trade-marks and Patents for which PPSA filings are insufficient, all appropriate
filings having been made with the Canadian Intellectual Property Office,
(iii) in the case of letter-of-credit rights that are not supporting obligations
of Collateral, the execution of a contractual obligation granting control to
Administrative Agent over such letter-of-credit rights, and (iv) in the case of
electronic chattel paper, the completion of all steps necessary to grant control
to Administrative Agent over such electronic chattel paper.

 

4.4           Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, incorporation or
amalgamation and its organizational or identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4.  Such Grantor has furnished to the
Administrative Agent a certified copy of the certificate or articles of
incorporation or organization or other organization document and certificate of
compliance/status/good standing (as applicable) as of a date which is recent to
the date hereof from its jurisdiction of organization.

 

4.5           Inventory and Equipment.  On the date hereof, the Collateral
(other than mobile goods) (and all records concerning Collateral) are kept at
the locations listed on Schedule 5.

 

4.6           Pledged Collateral.

 

(a)           As of the date hereof, or, with respect to any Additional Grantor,
such other date such Grantor becomes a party hereto, Schedule 2 sets forth a
complete and accurate list of all Pledged Collateral owned by such Grantor.  As
of the date hereof, such Grantor is the direct, sole beneficial owner and sole
holder of record of the Pledged Collateral listed in Schedule 2 as being owned
by it, free and clear of any Liens, except for Permitted Liens.  Such Grantor
further represents and warrants that (i) all Pledged Collateral constituting an
Equity Interest has been (to the extent such concepts are relevant with respect
to such Pledged Collateral) duly authorized, validly issued, are fully paid and
non-assessable; (ii) all Pledged Collateral credited to a Securities Account
maintained with a Securities Intermediary of such Grantor (if any) is subject to
an Investment Property Control Agreement (if so reasonably requested by the
Administrative Agent) between the Securities Intermediary and the Administrative
Agent as the result of which the Administrative Agent has Control over such
Pledged Collateral; (iii) as of the date hereof and to the knowledge of such
Grantor, all Pledged Collateral which represents Indebtedness owed to such
Grantor has been duly authorized, authenticated or issued and delivered by the
issuer of such Indebtedness, is the legal, valid and binding obligation of such
issuer and such issuer is not in default thereunder; and (iv) none of the
Pledged Collateral that is an interest in a partnership or a limited liability
company and is subject to the STA: (A) is dealt in or traded on any securities
exchange or in any securities market; (B) expressly provides by its terms that
it is a “security” for the purposes of the STA or any other similar provincial
legislation; or (C) is held in a Securities Account.

 

(b)           Such Grantor has not consented to any Person other than the
Administrative Agent entering into, nor has become a party to, an Investment
Property Control Agreement in respect of any

 

14

--------------------------------------------------------------------------------


 

Investment Property or Securities Account included in the Collateral, and no
such Investment Property Control Agreement is outstanding and in force.

 

(c)           In addition, (i) to such Grantor’s knowledge without any
independent obligation to verify same and the relevant issuer’s knowledge, if
such issuer is a Subsidiary of the Borrower, none of the Pledged Collateral
owned by it has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject, (ii) to such Grantor’s knowledge
without any independent obligation to verify same and the relevant issuer’s
knowledge, if such issuer is a Subsidiary of the Borrower, there are existing no
options, warrants, calls or commitments of any character whatsoever relating to
such Pledged Stock or which obligate the issuer of any Equity Interest included
in the Pledged Collateral to issue additional Equity Interests, and (iii) no
consent, approval, authorization, or other action by, and no giving of notice to
or filing with, any Governmental Authority or any other Person is required for
the pledge by such Grantor of such Pledged Collateral pursuant to this
Agreement, or for the exercise by the Administrative Agent of the voting or
other rights with respect to such Pledged Collateral provided for in this
Agreement or for the remedies in respect of the Pledged Collateral pursuant to
this Agreement, except as may be required in connection with such disposition by
laws affecting the offering and sale of securities generally or as may be
required with respect to the pledge of Equity Interests of issuers organized
under the laws of a jurisdiction outside Canada or the United States.

 

(d)           As of the date hereof, or, with respect to any Additional Grantor,
such other date such Grantor becomes a party hereto, except as set forth in
Schedule 2, such Grantor owns 100% of the issued and outstanding Equity
Interests of each issuer of Pledged Stock owned by it and none of the Pledged
Collateral which represents Indebtedness owed to such Grantor (except for
Indebtedness owed by any other Grantor or its Subsidiaries where subordination
is required pursuant to the terms of the Credit Agreement) is subordinated in
right of payment to other Indebtedness or subject to the terms of an indenture.

 

4.7           Receivables.  (a)  No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
in excess of $1,000,000 which has not been delivered to the Administrative
Agent.

 

(b)           None of the obligors on any Receivables with an invoice amount in
excess of $5,000,000 is a Governmental Authority.

 

(c)           The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate in all material respects as of the date presented.

 

4.8           Contracts.  (a)  Except as provided in Schedule 7, no consent of
any party (other than such Grantor) to any Material Contract is required, or
purports to be required on the date hereof, in connection with the execution,
delivery and performance of this Agreement, except as has been obtained.

 

(b)           Each Material Contract is in full force and effect and constitutes
a valid and legally enforceable obligation of the parties thereto, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

(c)           No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or

 

15

--------------------------------------------------------------------------------


 

enforceability of any of the Material Contracts by any party thereto other than
those which have been duly obtained, made or performed, are in full force and
effect and do not subject the scope of any such Material Contract to any
material adverse limitation, either specific or general in nature.

 

(d)           Neither such Grantor nor (to such Grantor’s knowledge) any of the
other parties to the Material Contracts is in default in the performance or
observance of any of the terms thereof in any manner that, in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(e)           The right, title and interest of such Grantor in, to and under the
Material Contracts are not subject to any defenses, offsets, counterclaims or
claims that, in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

 

(f)            Such Grantor has delivered to the Administrative Agent a complete
and correct copy of each Material Contract, including all amendments,
supplements and other modifications thereto.

 

(g)           No amount payable to such Grantor under or in connection with any
Material Contract is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Administrative Agent.

 

(h)           None of the parties to any Contract involving an amount in excess
of $5,000,000 is a Governmental Authority.

 

4.9           Intellectual Property.  (a)  Schedule 6 lists all registered
Intellectual Property owned by such Grantor in its own name on the date hereof.

 

(b)           On the date hereof, all material Intellectual Property is valid,
subsisting, unexpired and enforceable and has not been abandoned and, to the
knowledge of such Grantor, its material Intellectual Property does not infringe
the intellectual property rights of any other Person.

 

(c)           Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

 

(d)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any material Intellectual Property in any respect that
could reasonably be expected to have a Material Adverse Effect.

 

(e)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property or such Grantor’s ownership
interest therein, or (ii) which, if adversely determined, would have a material
adverse effect on the value of any material Intellectual Property.

 

SECTION 5.           COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full (other than such obligations under Sections 2.17, 2.18, 2.19
and 10.5 of the Credit Agreement that are not then due and payable and
demanded), no Letter of Credit shall be outstanding (unless the outstanding
amount of the L/C Obligations related thereto has been cash collateralized in an
amount and manner satisfactory to the relevant Issuing Lender) and the
Commitments shall have terminated:

 

16

--------------------------------------------------------------------------------


 

5.1           Delivery of Instruments, Certificated Securities, Chattel Paper
and Documents of Title.  If any amount payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument, Documents of
Title, security certificates evidencing Certificated Securities or Chattel
Paper, such Instrument, Documents of Title, security certificates evidencing
Certificated Securities or Chattel Paper shall be delivered to the
Administrative Agent within 4 Business Days by such Grantor, duly endorsed in a
manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

 

5.2           Pledged Collateral: Certificated Securities.  For greater
certainty, any security certificates evidencing Certificated Securities
delivered to the Administrative Agent pursuant to Section 5.1 shall be duly
endorsed to the Administrative Agent or its nominee or in blank by an effective
endorsement or accompanied by a duly executed instrument of transfer in favour
of the Administrative Agent or its nominee or in blank.

 

5.3           Pledged Collateral: Uncertificated Securities and Security
Entitlements.

 

(a)           In respect of any Uncertificated Securities included in the
Pledged Collateral:

 

(i)            on request by the Administrative Agent, each Grantor shall cause
the appropriate issuers of such Uncertificated Securities either to register the
Administrative Agent or its nominee as the registered owner of such
Uncertificated Securities or mark their books and records with the numbers and
face amounts of all such Uncertificated Securities and all rollovers and
replacements therefore to reflect the Lien of the Administrative Agent granted
pursuant to this Agreement; and

 

(ii)           each Grantor shall on request by the Administrative Agent consent
to the Administrative Agent entering into an Investment Property Control
Agreement with the issuer of any such Uncertificated Securities such that the
Administrative Agent shall have Control thereof.

 

(b)           In respect of any Security Entitlements or Securities Accounts
included in the Pledged Collateral,

 

(i)            upon the occurrence and during the continuance of an Event of
Default, each Grantor shall upon request by the Administrative Agent and direct
the Securities Intermediary in respect of such Security Entitlements to transfer
the Financial Assets to which such Security Entitlements relate to a Securities
Account designated by the Administrative Agent such that the Administrative
Agent shall become the Entitlement Holder in respect of such Financial Asset;
and

 

(ii)           each Grantor shall on request by the Administrative Agent and
consent to the Administrative Agent entering into an Investment Property Control
Agreement, reasonably satisfactory to the Administrative Agent, with the
Securities Intermediary in respect of any such Security Entitlements and
Uncertificated Securities such that the Administrative Agent shall have Control
thereof.

 

5.4           Pledged Collateral: General.

 

(a)           Registration of Pledged Collateral.  Following the occurrence and
during the continuance of an Event of Default, such Grantor will permit any
Pledged Collateral in registered form to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the
Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

(b)           Investment Property Control Agreements. Such Grantor shall not
consent to:

 

(i)            the entering into by any issuer of any Uncertificated Securities
included in or relating to the Pledged Collateral of an Investment Property
Control Agreement in respect of such Uncertificated Securities with any Person
other than the Administrative Agent or its nominee; or

 

(ii)           the entering into by any Securities Intermediary for any Security
Entitlements included in or relating to the Pledged Collateral of an Investment
Property Control Agreement in respect of such Security Entitlements with any
Person other than the Administrative Agent or its nominee.

 

(c)           Securities Intermediary’s Jurisdiction.  Such Grantor shall not
enter into any agreement with any Securities Intermediary that governs any
Securities Account included in or relating to any Pledged Collateral that either
(i) specifies any such Securities Intermediary’s jurisdiction to be a
jurisdiction other than the Province of British Columbia for the purposes of the
STA, (ii) specifies the laws of a jurisdiction other than the Province of
British Columbia as applicable to the acquisition of a Security Entitlement from
such Securities Intermediary, or (iii) which is governed by the laws of a
jurisdiction other than the Province of British Columbia or consent to any
amendment to any such agreement that would change (x) such Securities
Intermediary’s jurisdiction to a jurisdiction other than the Province of British
Columbia for the purposes of the STA, (y) the applicable law to the acquisition
of a Security Entitlement from such Securities Intermediary to be the laws of a
jurisdiction other than the Province of British Columbia, or (z) its governing
law to a jurisdiction other than the Province of British Columbia.

 

(d)           Other Securities.  If the representation and warranty set out in
Section 4.6(a)(iv) is not or ceases to be true in respect of any Pledged
Collateral that is an interest in a partnership or a limited liability company,
such Pledged Collateral shall thereupon be subject to the provisions of Sections
5.1, 5.2, 5.3, 5.4(b), 5.4(c) and 5.4(d) to the extent applicable thereto.

 

(e)           Exercise of Rights in Pledged Collateral.

 

(i)            For all purposes not inconsistent with this Agreement, the Credit
Agreement or any other Loan Document, such Grantor shall have the right to
exercise all voting rights or other rights relating to the Pledged Collateral
owned by it; provided however, that no vote or other right shall be exercised or
action taken which would have the effect of materially impairing the rights of
the Administrative Agent in respect of such Pledged Collateral unless otherwise
permitted under the Credit Agreement.

 

(ii)           Such Grantor will permit the Administrative Agent or its nominee
at any time after the occurrence and during the continuance of an Event of
Default, upon 10 Business Days’ prior notice, to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting such
Pledged Collateral as if it were the absolute owner thereof.

 

(iii)          Such Grantor shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral
owned by it to the extent not in violation of the Credit Agreement; provided
however, that until actually paid, all rights to such distributions, shall
remain subject to the Lien created by this Agreement;

 

18

--------------------------------------------------------------------------------


 

(iv)          All dividends and interest paid or payable other than in cash in
respect of such Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral and all other distributions in respect of any of the Pledged
Collateral owned by such Grantor, whenever paid or made, shall be delivered to
the Administrative Agent to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of such Grantor, and be promptly
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement); and

 

(v)           Such Grantor hereby authorizes and instructs each issuer of any
Investment Property pledged by such Grantor hereunder to, and each Grantor that
is an issuer of Investment Property pledged by another Grantor agrees and
consents to, after the occurrence and during the continuance of an Event of
Default (i) comply with any instruction received by it from the Administrative
Agent in writing (and any other issuer from time to time hereby agrees to comply
with such instruction) that (x) states that an Event of Default has occurred and
is continuing and (y) is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Administrative
Agent.

 

5.5           Maintenance of Insurance.  (a)  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment and Vehicles against loss by fire, explosion, theft and
such other casualties as are usually insured against in the same general area by
companies engaged in the same or a similar business and owning similar
properties, or as may otherwise be reasonably satisfactory to the Administrative
Agent and (ii) to the extent requested by the Administrative Agent, insuring
such Grantor, the Administrative Agent and the Lenders against liability for
personal injury and property damage relating to such Inventory and Equipment and
Vehicles, such policies to be in such form and amounts and having such coverage
as may be usual and customary for companies in the same general area engaged in
the same or a similar business and owning similar properties, or as may
otherwise be reasonably satisfactory to the Administrative Agent.

 

(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as insured party or
loss payee and (iii) if reasonably requested by the Administrative Agent,
include a breach of warranty clause.

 

(c)           The Borrower shall deliver to the Administrative Agent a report of
a reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrower’s audited annual financial
statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.

 

5.6           Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described herein and shall defend such security interest against the claims and
demands of all Persons whomsoever (except as otherwise permitted under the Loan
Documents).

 

(b)           Such Grantor will, if reasonably requested by the Administrative
Agent, furnish to the Administrative Agent from time to time statements and
schedules further identifying and describing the

 

19

--------------------------------------------------------------------------------


 

assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

 

(c)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing statements or financing
change statements under the PPSA (or other similar documents under similar laws
in effect in any other applicable jurisdiction) with respect to the security
interests created hereby.

 

5.7           Changes in Name, etc.  Such Grantor will not, except upon 15 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional authorized financing statements,
financing change statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein, (i) change its jurisdiction of
incorporation or organization or the location of its chief executive office or
sole place of business or principal residence from that referred to in
Section 4.4, (ii) change the location of its Collateral or any records
concerning the Collateral (other than mobile goods) from the locations
referenced in Section 4.5 to a location in any jurisdiction which would
necessitate additional filings or documents in order to maintain the validity,
perfection and priority of the security interests with respect to such
Collateral provided for herein, (iii) change its name; or (iv)  to any agreement
governing any Securities Account included in or relating to any Pledged
Collateral (each, a “Securities Account Agreement”) to the extent that such
change would result in a change in the applicable Securities Intermediary’s
Jurisdiction from the jurisdiction, specified therein or otherwise, notified to
the Administrative Agent.  In each case, pursuant to the following sentence,
each Grantor further agrees to notify the Administrative Agent upon entering
into any Securities Account Agreement with a Securities Intermediary, and such
notice shall be accompanied by a copy of such Securities Account Agreement or
shall contain a representation and warranty as to the Securities Intermediary’s
Jurisdiction as specified in or determined by reference to such Securities
Account Agreement.  Each Grantor agrees to promptly provide the Administrative
Agent with organizational documents, to the extent applicable, reflecting any of
the changes described in the first sentence of this paragraph.  Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made or will be made under the PPSA, and take such
other actions, that are required in order for the Administrative Agent to
continue at all times following such change to have a perfected first priority
security interest in all the Collateral in which a security interest may be
perfected by a filing under the PPSA.

 

5.8           Notices.  Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of:

 

(a)           any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

 

(b)           of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

5.9           Receivables.  (a)  Other than in the ordinary course of business
or otherwise pursuant to sound business judgment, such Grantor will not
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount

 

20

--------------------------------------------------------------------------------


 

whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.

 

(b)           Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.

 

5.10         Contracts. Other than in the ordinary course of business or
otherwise pursuant to sound business judgment that is consistent with actions of
companies engaged in businesses similar to those engaged in by the Borrower and
its Subsidiaries, such Grantor:

 

(a)  will perform and comply in all material respects with all its obligations
under the Material Contracts.

 

(b)           will not amend, modify, terminate or waive any provision of any
Material Contract in any manner which could reasonably be expected to materially
adversely affect the value of such Material Contract as Collateral.

 

(c)           will exercise promptly and diligently each and every material
right which it may have under each Material Contract (other than any right of
termination).

 

(d)           will deliver to the Administrative Agent a copy of each material
demand, notice or document received by it relating in any way to any Material
Contract that questions the validity or enforceability of such Material
Contract.

 

5.11         Intellectual Property.  (a)  Such Grantor (either itself or through
licensees) will (i) continue to use each material Trade-mark in order to
maintain such Trade-mark in full force free from any claim of abandonment for
non-use, (ii) maintain the quality of products and services offered under such
Trade-mark at least in a manner substantially consistent with past business
practices, (iii) use such Trade-mark with the appropriate notice of registration
and all other notices and legends required by applicable Requirements of Law,
(iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trade-mark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (v) not (and not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
such Trade-mark may become invalidated or impaired in any way.

 

(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

(c)           Such Grantor (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise
impaired.  Such Grantor will not (either itself or through licensees) do any act
whereby any material portion of the Copyrights may fall into the public domain.

 

(d)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

 

(e)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the Canadian Intellectual Property Office or
any similar office or agency in any other country or any political

 

21

--------------------------------------------------------------------------------


 

subdivision thereof, such Grantor shall report such filing to the Administrative
Agent within five Business Days after the last day of the fiscal quarter in
which such filing occurs.  Upon request of the Administrative Agent, such
Grantor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s and the Lenders’ security
interest in any Copyright, Patent or Trade-mark and the goodwill and intangibles
of such Grantor relating thereto or represented thereby.

 

(f)            Such Grantor will take all reasonable (taking into account the
economic value) and necessary steps, including, without limitation, in any
proceeding before the Canadian Intellectual Property Office or any other similar
office or agency in any other country or political subdivision thereof, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the material Intellectual Property,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

 

(g)           In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, to the extent it determines it
to be reasonable to do so, sue for infringement, misappropriation or dilution,
to seek injunctive relief where appropriate and to recover any and all damages
for such infringement, misappropriation or dilution.

 

5.12         Intercompany Notes.

 

(a)           At any time after the occurrence and during the continuance of a
Default or Event of Default, the Borrower shall deliver to the Administrative
Agent each Intercompany Note.

 

(b)           No Grantor shall transfer, deliver or otherwise provide any
Intercompany Note to any Person other than a Grantor or the Administrative
Agent.

 

SECTION 6.           REMEDIAL PROVISIONS

 

6.1           Certain Matters Relating to Receivables.  (a)  The Administrative
Agent shall have the right, no more than one time in any 12 month period but at
any time or times as Administrative Agent deems reasonably necessary after the
occurrence and during the continuance of a Default or an Event of Default, to
make test verifications of the Receivables in any manner and through any medium
that it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications.  No more than one time in any 12 month
period but more frequently as the Administrative Agent may reasonably required
after the occurrence and during the continuance of a Default or an Event of
Default, upon the Administrative Agent’s reasonable request and at the expense
of the relevant Grantor, such Grantor shall cause independent public accountants
or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

 

(b)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, provided that the Administrative Agent may curtail
or terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within three Business Days) deposited by such
Grantor in the form received, duly endorsed by such Grantor to the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor.  Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

 

(c)           At the Administrative Agent’s request at any time after the
occurrence and during the continuance of a Default or Event of Default, each
Grantor shall deliver to the Administrative Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including, without limitation, all original
orders, invoices and shipping receipts.

 

6.2           Communications with Obligors; Grantors Remain Liable.  (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.

 

(b)           Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3           Pledged Collateral.  (a)  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent not prohibited in the Credit Agreement, and to exercise all voting
and corporate or other organizational rights with respect to the Investment
Property; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

 

(b)           If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in

 

23

--------------------------------------------------------------------------------


 

respect of the Investment Property and make application thereof to the
Obligations in the order set forth in Section 6.5, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, amalgamation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 

6.4           Proceeds to be Turned Over To Administrative Agent.  In addition
to the rights of the Administrative Agent and the Lenders specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required).  All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

 

6.5           Application of Proceeds.  At such intervals as may be agreed upon
by the Borrower and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

24

--------------------------------------------------------------------------------


 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations shall have been paid in full
(other than such obligations under Sections 2.17, 2.18, 2.19 and 10.5 of the
Credit Agreement that are not then due and payable and demanded), no Letters of
Credit shall be outstanding (unless the outstanding amount of the L/C
Obligations related thereto has been cash collateralized in an amount and manner
satisfactory to the relevant Issuing Lender) and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

 

6.6           PPSA and Other Remedies.  If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Lenders, may exercise,
in addition to all other rights and remedies granted to them in this Agreement
and in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the PPSA or any
other applicable law.  Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived to the fullest extent permitted by a Requirement of Law), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  The Administrative Agent or any Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Grantor, which right
or equity is hereby waived and released.  Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Lenders hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Administrative
Agent may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law, need
the Administrative Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

6.7           Registration Rights.  (a)  If the Administrative Agent shall
determine to exercise its right to sell any or all of the Pledged Stock pursuant
to Section 6.6, and if in the opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments

 

25

--------------------------------------------------------------------------------


 

and documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register the
Pledged Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the British Columbia Securities
Commission or other relevant securities commission applicable thereto.  Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of the Securities Act.

 

(b)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all of the Pledged Stock by reason of
certain prohibitions contained in the Securities Act and other applicable
securities laws, but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire such securities for their own account for investment
and not with a view to the distribution or resale thereof.  Each Grantor
acknowledges and agrees that any such private sale may result in prices and
other terms less favourable to the seller than if such sale were a public sale
and notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall not be under any obligation to delay a sale of any of
the Pledged Stock for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
other applicable securities laws, even if such Issuer would agree to do so.

 

(c)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of
Law.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

 

6.8           Appointment of Receiver. If a Default Notice has been delivered
and has not been rescinded or revoked, the Administrative Agent may appoint or
reappoint by instrument in writing, any Person or Persons, whether an officer or
officers or an employee or employees of such Grantor or not, to be an interim
receiver, receiver or receivers (hereinafter called a “Receiver”, which term
when used herein shall include a receiver and manager) of the Collateral of such
Grantor (including any interest, income or profits therefrom) and may remove any
Receiver so appointed and appoint another in its stead.  Any such Receiver
shall, to the extent permitted by applicable law, so far as concerns
responsibility for its acts, be deemed the agent of such Grantor and not of the
Administrative Agent, and the Administrative Agent shall not be in any way
responsible for any misconduct, negligence or non-feasance on the part of any
such Receiver or its servants, agents or employees.  Subject to the provisions
of the instrument appointing a Receiver, any such Receiver shall (i) have such
powers as have been granted to the Administrative Agent under this Section 6,
and (ii) shall be entitled to exercise such powers at any time that such powers
would otherwise be exercisable by the Administrative Agent under this Section 6,
which powers shall include the power to take possession of the Collateral, to
preserve the Collateral or its value,

 

26

--------------------------------------------------------------------------------


 

to carry on or concur in carrying on all or any part of the business of such
Grantor and to sell, lease, license or otherwise dispose of or concur in
selling, leasing, licensing or otherwise disposing of the Collateral.  To
facilitate the foregoing powers, any such Receiver may, to the exclusion of all
others, including such Grantor, enter upon, use and occupy all premises owned or
occupied by such Grantor wherein the Collateral may be situated, maintain the
Collateral upon such premises, borrow money on a secured or unsecured basis and
use the Collateral directly in carrying on such Grantor’s business or as
security for loans or advances to enable the Receiver to carry on such Grantor’s
business or otherwise, as such Receiver shall, in its reasonable discretion,
determine.  Except as may be otherwise directed by the Administrative Agent, all
money received from time to time by such Receiver in carrying out its
appointment shall be received in trust for and be paid over to the
Administrative Agent, and any surplus shall be applied in accordance with
Requirements of Law.  Every such Receiver may, in the discretion of the
Administrative Agent, be vested with all or any of the rights and powers of the
Administrative Agent.

 

6.9           Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Administrative Agent, all Indebtedness owing by it to any
Subsidiary of the Borrower shall be fully subordinated to the final payment in
full in cash of such Grantor’s Obligations.

 

6.10         Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Administrative Agent or any Lender to collect such deficiency.

 

SECTION 7.           THE ADMINISTRATIVE AGENT

 

7.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) 
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Administrative Agent’s and
the Lenders’ security interest in such Intellectual Property and the goodwill
and intangibles of such Grantor relating thereto or represented thereby;

 

27

--------------------------------------------------------------------------------


 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.6
or 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)           (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct;  (2)   ask or demand for, collect, and receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral;  (3)   sign and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral;  (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may reasonably deem appropriate; (7) assign any Copyright, Patent or
Trade-mark (along with the goodwill of the business to which any such Copyright,
Patent or Trade-mark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; and (8) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s reasonable expense, at any time, or from time to time, all acts and
things which the Administrative Agent deems necessary to protect, preserve or
realize upon the Collateral and the Administrative Agent’s and the Lenders’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a)  to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)           The reasonable expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due ABR Loans (if
such expenses are denominated in any currency other than Canadian dollars) or
CDOR Loans (if such expenses are denominated in Canadian dollars),  under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with

 

28

--------------------------------------------------------------------------------


 

an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

 

7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account.  Neither
the Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers.  The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

7.3           Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes the Administrative Agent to file, register or
record financing statements, financing change statements and other filings
including fixture filings or recording documents or instruments with respect to
the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement.  Each
Grantor authorizes the Administrative Agent to use the collateral description
“all present and after acquired personal property” in any such financing
statements or financing change statements.  Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement or
financing change statement with respect to the Collateral made prior to the date
hereof.

 

7.4           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

SECTION 8.           MISCELLANEOUS

 

8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.

 

8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

29

--------------------------------------------------------------------------------


 

8.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

8.4           Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 and each Guarantor agrees
to pay, or reimburse Administrative Agent and each Lender for all its reasonable
out-of-pocket costs and expenses incurred in connection with enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable fees
and disbursements of counsel (including the allocated reasonable fees and
expenses of in-house counsel) to each Lender and of counsel to the
Administrative Agent.

 

(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

 

(d)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

8.6           Set-Off.  During the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without notice to any Grantor, any such notice being
expressly waived by each Grantor to the extent permitted by applicable law, upon
any Obligations becoming due and payable by any Grantor (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of such Grantor.  Each Lender
agrees promptly to notify the relevant Grantor and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.

 

30

--------------------------------------------------------------------------------


 

8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10         Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

8.11        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF BRITISH COLUMBIA
AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.

 

8.12         Submission To Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the Province
of British Columbia, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13         Acknowledgements.  Each Grantor hereby acknowledges that:

 

31

--------------------------------------------------------------------------------


 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

 

8.14         Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

 

8.15         Releases.  (a)  At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of
Specified Swap Agreements) shall have been paid in full (other than such
obligations under Sections 2.17, 2.18, 2.19 and 10.5 of the Credit Agreement
that are not then due and payable and demanded), the Commitments have been
terminated and no Letters of Credit shall be outstanding (unless the outstanding
amount of the L/C Obligations related thereto has been cash collateralized in an
amount and manner satisfactory to the relevant Issuing Lender), the Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.  At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral.  At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

8.16        WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name: Pamela Saxton

 

 

Title:   Chief Financial Officer

 

 

 

 

 

THOMPSON CREEK MINING LTD.

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name: Pamela Saxton

 

 

Title:   Chief Financial Officer

 

 

 

 

 

TERRANE METALS CORP.

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name: Pamela Saxton

 

 

Title:   Chief Financial Officer

 

 

 

 

 

BERG METALS LIMITED PARTNERSHIP, BY ITS GENERAL PARTNER BERG GENERAL PARTNER
CORP.

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name: Pamela Saxton

 

 

Title:   Chief Financial Officer

 

 

 

 

 

BERG GENERAL PARTNER CORP.

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name: Pamela Saxton

 

 

Title:   Chief Financial Officer

 

 

 

 

 

BLUE PEARL MINING INC.

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name: Pamela Saxton

 

 

Title:   Chief Financial Officer

 

33

--------------------------------------------------------------------------------


 

 

THOMPSON CREEK SERVICES ULC

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name: Pamela Saxton

 

 

Title:   Chief Financial Officer

 

34

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

 

 

 

 

By

/s/ Brian Knapp

 

 

Name: Brian Knapp

 

 

Title:   Vice President

 

 

35

--------------------------------------------------------------------------------

 